Case 1:17-mc-00151-LPS Document 242-1 Filed 02/12/21 Page 1 of 1 PageID #: 7100




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  CRYSTALLEX INTERNATIONAL CORP.,                      )
                                                       )
      Plaintiff,                                       )
                                                       )
          v.                                           ) C.A. No. 1:17-mc-00151-LPS
                                                       )
  BOLIVARIAN REPUBLIC OF VENEZUELA,                    )
                                                       )
      Defendant.                                       )
                                                       )
  _______________________________________              )

                                       [PROPOSED] ORDER

                   This ____ day of ________________, 2021, the Bolivarian Republic of Venezuela,

 Petróleos de Venezuela, S.A., PDV Holding, Inc., and CITGO Petroleum Corporation, having

 moved to stay further proceedings in this action pending appeal, and the Court having determined

 that good cause exists for the requested relief;

                   NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion to Stay

 Pending Appeal is GRANTED.




                                                Honorable Leonard P. Stark
